Citation Nr: 1705289	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  15-14 261A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating higher than 50 percent for service-connected bilateral pes planus.  


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel



INTRODUCTION

The Veteran served on active duty from January 1943 to March 1946, and he died in October 2016, during the pendency of this appeal.  The appellant, who is the Veteran's surviving spouse, has been substituted as the claimant in this appeal, and is seeking those benefits that accrued and were owed to the Veteran during his lifetime.  

These matters come before the Board of Veterans Appeals' (Board) on appeal from a rating decision issued in March 2015 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

While the Veteran initially requested to participate in a Board hearing when filing his substantive appeal (VA Form 9), he later withdrew his request.  

Since the last RO adjudicative actions of the claim on appeal, additional relevant evidence has been associated with the claims file.  However, in a recent correspondence, the Veteran's representative waived initial RO consideration of the additional evidence.  See 38 C.F.R. § 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).


FINDING OF FACT

The Veteran's service-connected bilateral pes planus was manifested by pronounced symptoms, and he was in receipt of the maximum schedular rating for this disability.


CONCLUSION OF LAW

The criteria for a rating higher than 50 percent for service-connected bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's service-connected bilateral pes planus has been evaluated pursuant to the rating criteria outlined in Diagnostic Code 5276 for acquired flat feet, which assigns a 50 percent rating for pronounced symptoms, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the Achilles tendon on manipulation, not improved by orthopedic shoes or appliances.  A 50 percent rating is the maximum schedular rating for flat feet.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Veteran's pes planus has been evaluated as 50 percent disabling since March 22, 2001.  He filed a claim for increase in January 2015 and a February 2015 VA examination reflected a continuation of his pronounced symptoms from his pes planus.  However, because 50 percent is the highest schedular rating available for bilateral pes planus, there is no legal basis for the assignment of a higher schedular rating.  Pes planus is specifically listed in the rating criteria, so no other foot diagnostic code would be appropriate.  See Copeland v. McDonald, 27 Vet. App. 333, 337-38 (2015) (it is error as a matter of law to rate by analogy when a condition is specifically listed, including pes planus).  Accordingly, the Veteran's claim seeking an increased schedular rating must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As such, the benefit-of-the-doubt doctrine is not applicable.

A contention for an extraschedular rating under 38 C.F.R. § 3.321(b) was not expressly made during the appeal.  To the extent the Veteran's and his family's report of falling due to his flat feet may reasonably raise such an issue, the rating criteria contemplate pronounced impairment, which means very noticeable or strongly marked.  This is even graver than the severe level.  The criteria for pronounced impairment list certain example symptoms that the Veteran experienced.  Any effects of such symptoms, which may include falling, are therefore also contemplated by the rating criteria.  As such, referral for extraschedular consideration is not warranted.

ORDER

A rating higher than 50 percent for service-connected bilateral pes planus is denied.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


